Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 1 of 21 Page ID #:662
                                                                                  ~oD~Eo

1       Joaquin andres acosta
2 PO Box 2889
3 Big Bear Lake, California
4
5
6
7
8                               District Court for the United States of America

9                                        Central District of California

10       UNITED STATES OF AMERICA, for Case No. 2:13-cv-01438(DDP)(JCx)
11       the use and benefit of Joaquin Andres
         Acosta, my heirs, successors, assigns and
12       agents
                                                   Proposed Order re: Joaquin Andres
         v.
13                                                 Acosta's
         ALLSTATE         ENGINEERING,           a
14       California Corporation, WESTERN                        EX PARTE
15       SURETY COMPANY, a South Dakota
         corporation                               Motion to Compel Parties Joaquin Andres
16                                                       Acosta, ALLSTATE ENGINEERING &
          ALLSTATE         ENGINEERING,              a
17        California corporation,                        WESTERN SURETY CORPORATION
18          Counter-claimant,
                                                         To Binding Arbitration(ADR)
          v.
19                                                                 (9 U.S.C. §6 and §7)
          A.J. Acosta Company, Inc., a California
20        corporation.                                          (61 Stat. 671/672, ch. 392)
21
22
         The matter was heard, the Court reviewed the papers, including oral testimony.
23 i
         The court finds the following:
24 'I
25
   Good cause exists to compel ALLSTATE ENGINEERING ("Allstate") and WESTERN
26
   SURETY COMPANY ("Western") to arbitrate the matter between themselves and
27
2$
         Joaquin Andres Acosta within thirty days of this order.
                                                                                    .~ I L
                                                  Page 1 of 2
                                                                                     ~~
 Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 2 of 21 Page ID #:663




1      Further, Joaquin Andres Acosta shall choose an arbitrator of his choice, and choosing
2 a location, date and time for the binding arbitration to occur.
3
       Further, ALLSTATE and WESTERN must have their Presidents attend the arbitration,
4,
       which time and place appointed by the Arbitrator.
5,
6 Further, if the Presidents' of each of the companies cannot attend the arbitration, each
7 ; corporation must pass individual resolutions appointing a person who may legally bind said
8 corporations to attend said binding arbitration, in place of their presidents.
9
10 Any party may have counsel in attendance and present at the arbitration table. No person
11 shall prejudice any other party's right to counsel by requiring said counsel to be a member
12 of the California Bar Association. Each may not prohibit the attendance of said non-
13 bar-member.
14
15  Further, the failure of any party to attend the arbitration, will be deemed an admission
16! of wrongdoing, and the arbitrator must enter defaults against said party(ies) who failed
17 I to attend.
18 I
19 IT IS SO ORDERED, this               day of       , in the Year of Our Lord, Two-thousand

20 I nineteen.
21 I
22
                                                 agistrate o t e nite     tates istnct ourt
23
24
zs
26
27
28

                                             Page 2 of 2
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 3 of 21 Page ID #:664




1                                     Certificate of Service

2
            ~~        -                ~
3 ~ I, ~~ -'`~~~'~'~~~'`~~~   ~``   i~~~~~ ",~~~ certify that i sent the document "Joaquin Andres
                                                                 Acosta, ALLSTATE
4      Acosta's EX PARTE Motion to Compel Parties Joaquin Andres
                                                                  Binding Arbitration
5      ENGINEERING &WESTERN SURETY CORPORATION To
                                                             following:
6 (ADR)", Proposed Urder, and Certificate of Service, on the
7
8      ALLSTATE ENGINEERING'S ATTORNEY:
9                    Jeffrey Horowitz by email at: jeff@jdhorowitzlaw.com

10 ~ and,
11
12     WESTERN SURETY COMPANY'S ATTORNEY:
13           Craig E. Guenther by email at: ceguenther@boothmitchel.com

14
              ,';..                                                nineteen.
15     This ~ { day of June, in the Year of Our Lord, Two-thousand
                                                                     ,._                    r
16                                                                ,,           ;~        ~'..
17                                                             ignature of person servirfg.
18
19
20
21 '
22
23 ~
24
25
26
27
28
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 4 of 21 Page ID #:665
                                      r      ~




                                         ~   j -~

   Joaquin Andres Acosta
   PO Box 2889
   Big Bear Lake, California(92315)
   909-866-9634
   acostatrees(a~msn.com
   Josh Choi, Allstate Engineering
   1206 S. Alvarado Street, Unit A
   Los Angeles, CA 90606
   Jeffrey D. Horowitz
   The Horowitz Law Firm
   14156 Magnolia Boulevard, Suite 200
   Sherman Oaks, California 91423
  (818)907-8000
   jeff(a,jdhorowitzlaw.com
   Robert C. Baumgarten, Mediator
   1450 Frazee Rd Suite 403
   San Diego California 92108
  (858)278.1229
   rcbaum(a~adr-law.com
   Western Surety Company
   1445 Frazee Road, Suite 801
   San Diego, California 92108
   Edward N. Hackett
   WESTERN SURETY COMPANY
   101 S REID STREET SUITE 300
   SIOUX FALLS, SD 57103-7046
   Phone: (800) 331-6053
                                                                       February 7, 2019

   Re:          A.J. Acosta Company v. Allstate Engineering and Western Surety Co.
                USDC,CDC, Case No. 2:13-cv-01438(DDP)(JC)
                Western Surety Company
                Principal:   Allstate Engineering
                Project:     Vandenberg Air Force Base Demolish East Housing
                             Infrastructure
                Contract:    WP12PL-11-C-0012




                                             1
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 5 of 21 Page ID #:666


   TO ALL MEN MAKE THESE PRESENTS KNOWN:

   To recap events:

         On 01/23/2019, the case was reopened, and Joaquin Andres Acosta was substituted
         for the original claimant, A.J.Acosta Company Incorporated.


         On 08/20/2013 (docket no. 15), the Court ordered the parties to participate in ADR
         procedure number 3, pursuant each party stipulating thereto.


         The matter was taken of the Court's Calender, in the Year 2014, because of
         bankruptcy filing by A.J. Acosta


         According to RECORD OFPRE-MEDIATION TELEPHONIC CONFERENCE,call
         conducted Wednesday,2 OCT,2013 by Ken Calegari and JeffHorowitz,they briefly
         discussed case management dates, items numbered 1-5.


         Further, the Mediation appears to have been scheduled and held at ESQUIRE
         SOLUTIONS in Costa Mesa, on 22 October, 2013 @ 10 a.m. PST.


         Further,there was a settlement offer ofFour Hundred and Fifty Thousand Dollars,but
         said offer was withdrawn due to A.J. Acosta Company's filing for Chapter 11
         bankruptcy on February 28, 2014


   Actions we propose:

         Since the Bankruptcy Trustee abandoned its interest in collecting the
   outstanding debt due from Allstate and Western Surety Company in 2018, we ask you
   to reinstate and pay your offer you previously tendered, the sum $450,000. When you
   pay up, we will waive interest that has compounded for five years, and waive accrued
   outstanding attorney fees, associated costs, etc.




                                              2
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 6 of 21 Page ID #:667


         If you do not pay or fail to pay your original offer within ten days, we intend
   to reinstate ADR, and shall require you to pay the full amounts due, $862,701.45,
   including five   years interest, and the balances due for all the extra work
   performed,   i.e.,   VAFB Demo      Failure   to   Fairly   and   Accurately   Process

   Subcontractor Progress Payments, for Disconnecting Capping Utilities, Water Dust
   Abatement, Fire Hydrant Extra Work, Verizon Telephone Lines, Army Corps FRP1,
   Army Corps RFP2, including extra damages suffered, for failure to comply with the
   PROMPT PAYMENT ACT, codified as Federal Acquisition Regulation F.A.R. 52-232-
   27 (April 1989); and, for Breach of Contract, Open Book Account/Account Stated.


         Please respond within ten days, and advise us of your positions regarding prompt
   payment,including your recollections regarding the above;,and/or resumption of the ADR
   process.


   Sincerely,

   Joaquin Andres Acosta.




                                             3
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 7 of 21 Page ID #:668


                                     Certificate of Service

   I, me,Joaquin andres acosta hereby certify that my letter dated February 7, 2019, has been
   electronically sent to:

   Jeffrey D. Horowitz
   The Horowitz Law Firm
   14156 Magnolia Boulevard, Suite 200
   Sherman Oaks, California 91423
  (818)907-8000
  jeff@jdhorowitzlaw.com

  Robert C. Baumgarten, Mediator
   1450 Frazee Rd Suite 403
   San Diego California 92108
  (858)278.1229
   rcbaum(a,adr-law.com .

   The following have been sent by U.S. First Class Mail to:

   Josh Choi, Allstate Engineering
   1206 S. Alvarado Street, Unit A
   Los Angeles, CA 90006

   Western Surety Company
   1445 Frazee Road, Suite 801
   San Diego, California 92108

   Edward N. Hackett
   WESTERN SURETY COMPANY
   101 S REID STREET SUITE 300
   SIOUX FALLS, SD 57103-7046
   Phone: (800)331-6053

   This       day of February, in the Year of Our Lord, A.D., two thousand nineteen.

                                                                               ~~~-
                                                          j    uin   dres acosta.




                                              ~~
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 8 of 21 Page ID #:669

                               NOTICE OF FAULT
                                      and
                         OPPORTUNITY TO CURE DEFAULTS
                                    By Email


   To:   JEFFREY D. HOROWITZ
         The Horowitz Law Firm
         14156 Magnolia Boulevard, Suite 200
         Sherman Oaks, California 91423
         jeff(a,idhorowitzlaw.com

   as exclusive agent/representive for:

          JOSHUA B. CHOI
          ALLSTATE ENGINEERING CORPORATION
          1206 South Alvarado Street, Unit A
          Los Angeles, California 90006

          WESTERN SURETY COMPANY
          101 S. REID STREET, SUITE 300
          Sioux Falls, South Dakota, 57103

          EDWARD N. HACKETT
          WESTERN SURETY COMPANY
          1445 Frazee Road, Suite 801
          San Diego, California 92108

                                                                         February 19, 2019

   Re:    A.J. Acosta Company v. Allstate Engineering and Western Surety Co.
          U.S.D.C. CDC,Case No. 2:13-cv-01438(DDP)(JC)
          Western Surety Company
          Principal:   Allstate Engineering
          Project:     Vandenburg Air Force Base Demolish East Housing Infrastructure
          Contract:    WP12PL-11-C-0012


   Dear Jeff,

   As Agent/representative for ALLSTATE ENGINEERING and WESTERN SURETY
   COMPANY,and your clients ALLSTATE ENGINEERING and WESTERN SURETY,
   you are responsible for all matters concerning them, and to act for them and obligating
   them to certain things, either by actively or inactively.

   On February 7th, 2019 you were sent my Proposal to Arbitrate the Matter. As you are


                                          Page 1 of 3
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 9 of 21 Page ID #:670



   aware, that the final day to respond or counter my proposal without default was February
   18, 2019.

   On February 13th, 2019, you were sent an amended proposal giving you and your clients
   ALLSTATE ENGINEERING and WESTERN SURETY COMPANY the opportunity to
   respond or rebut said novations, i.e., pay the sum $450,000 with me waiving five years
   interest, and waiving accrued outstanding attorneys fees, associated costs; and, failure to
   respond or rebut you further bound your clients ALLSTATE ENGINEERING and
   WESTERN SURETY COMPANY agreed to paying the full amount required under
   contract, the sum $862,701.45, including five years interest at 10%percent compounded
   daily, including unpaid balances for all extra work performed.

   Since you failed to respond, you have bound your clients to all of the following:

          Binding arbitration, the arbitrator being my choice;
          Skipping entire court process except for enforcement of the arbitrator's judgment;
          Initiating an Involuntary Chapter 7 Bankruptcy against ALLSTATE
                 ENGINEERING and WESTERN SURETY
          Joaquin Andres Acosta is to be a `secured creditor—being paid first before all other
                  creditors;
          Payment in addition to the 862,701.45 including interest, the additional amount of
          ONE MILLION TWO HUNDRED THOUSAND including compound interest
          compounded at TEN PERCENT for FIVE YEARS PREVIOUS NON
          PAYMENT;
          Treble damages of 1.2 million dollars;
          TWO MILLION DOLLARS EXEMPLARY DAMAGES,including lost profits;

          ALLSTATE and WESTERN must not oppose, delay, or interfere with collection
          proceedings through bankruptcy, and nonjudicial foreclosure of ALLSTATE'S
          and WESTERN'S property whether tangible or intangible;

          Default judgments shall be entered in the Court cases against ALLSTATE
          ENGINEERING AND WESTERN SURETY COMPANY;

          ALLSTATE ENGINEERING and WESTERN SURETY agreed to all the terms
          specified in the Amended proposal sent February 13, 2019 if no response or
          rebutals were received by February 18, 2019;


          ALLSTATE ENGINEERING and WESTERN SURETY ADMITTED ALL
          FACTS stated in original complaint;




                                           Page 2 of 3
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 10 of 21 Page ID #:671



                                 HOW TO CURE DEFAULTS

    You, Jeffrey Horowitz as agent/representative for your clients ALLSTATE
    ENGINEERING and WESTERN SURETYCOMPANY must respond/rebut said
    February 13, 2019 proposal by Thursday, February 21, 2019 to avoid defaults,
    meaning completely agreeing to the novations proposed in my proposals of February 13,
    2019, which and now confirmed.

    Your failure to respond by February 21, 2019 will be your, ALLSTATE
    ENGINEERING and WESTERN SURETY COMPANY's assent, consent, and
    binding agreement to the novations and change in terms, conditions definitions of my
    Claims for enforcement of myproperty(contract)and you hereby Waive a Jury and Bench
    Trials, in favor of exclusive binding arbitration, and judgment by arbitrator(of my choice)
    except enforcement of arbiters judgment in Court, and bind yourselves individually to
    or all of the items identified in my February 13 proposals.

    •      Binding Arbitration by an arbiter of my choice, in the next proceeding months;
    •      Involuntary Chapter 7 Bankruptcy of ALLSTATE ENGINEERING and/or
           WESTERN SURETY COMPANY;
    •      PAYMENT OF ALL SUMS identified in my February 13, 2019 contract;
    •      Nonjudicial foreclosure ofALLSTATE ENGINEERING and WESTERN SURETY
           COMPANY;
    •      Etc., etc., etc. specified in the February 13, 2019 Contract.

    This      day of February, in the Year of Our Lord, A.D., two thousand nineteen.


                                                           , ~~
                                      Joa in An es Acosta, and for my heirs, successors,
                                      assigns, agents (collectively "general partners")




                           Sent this February 19, day in the Year 2019.




                                           Page 3 of 3
 Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 11 of 21 Page ID #:672
      Case 2:13-cv-01438-DDP-JC Document 15I Filed 08/20/13 Page 1 of 1 Page ID #:132



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                        CASE NUMBER:
 AJ ACOSTA COMPANY,INC., UNITED STATES
 OF AMERICA,for the use and benefit of a
 California corporation                                 CV 13-01438 DDP(JCx)

                                          Plaintiffs)
                         v.


 ALLSTATE ENGINEERING,a California                               ORDER/REFERRAL TO ADR
 corporation, WESTERN SURETY COMPANY,a
 South Dakota corporation
                                        Defendant(s).


  The Court, having considered the parties' Request: ADR Procedure Selection, the Notice to Parties of
Court-Directed ADR Program, or the report submitted by the parties pursuant to Fed. R. Civ. P. 26(~
and Civil L.R. 26-1, hereby:

   ORDERS this case referred to:

   ADR PROCEDURE NO.3:(Private mediation).


   For ADR Procedure Nos. 1 and 3, counsel are responsible for contacting the judge or private
mediator at the appropriate time to arrange for further proceedings.




Dated: August 20, 2013
                                                                United States District Judge




ADR-12(01/12)                        ORDER/REFERRAL TO ADR                                       Page 1 oY 1
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 12 of 21 Page ID #:673




    Joaquin Andres Acosta
    PO Box 2889
    Big Bear Lake, California(92315)
    909-866-9634
    acostatrees(a)msn.com

    Jeffrey D. Horowitz
    The Horowitz Law Firth
    14156 Magnolia Boulevard, Suite 200
    Sherman Oaks, California 91423
   (818)907-8000
    jeff(u~,jdhorowitzlaw.com

          Representing

                 Josh Choi
                 Allstate Engineering

                 Western Surety Company
                 Edward N. Hackett
                 WESTERN SURETY COMPANY

                                                                               February 13, 2019

    Re:          A.J. Acosta Company v. Allstate Engineering and Western Surety Co.
                 USDC,CDC,Case No. 2:13-cv-01438(DDP)(JC)
                 Western Surety Company
                 Principal:   Allstate Engineering
                 Project:     Vandenberg Air Force Base Demolish East Housing
                              Infrastructure
                 Contract:    WP12PL-11-G0012


    TO ALL MEN MAKE THESE PRESENTS KNOWN:

    To recap events:

          On or about 2/8/2019, you received my offer to settle the matter for $450,000, where
          ifpaid within ten days we'd waive interest for five years, and all other arrearages, etc.,
          etc.


                                                  1
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 13 of 21 Page ID #:674


    PLEASE TAKE NOTICE that we amend our offer giving you until2/18/2019 respond. Failure
    to respond shall be a novation of the case to the all of the following:


    Actions we propose:

           Since the Bankruptcy Trustee abandoned its interest in collecting the outstanding
    debt due from Allstate and Western Surety Company in 2018, we ask you to reinstate
    and pay your offer you previously tendered, the sum $450,000. When you pay up, we will
     waive interest that has compounded for five years, and waive accrued outstanding
    attorney fees, associated costs, etc.


           If you do not pay or fail to pay your original offer within ten days, we intend
    to reinstate ADR, and shall require you to pay the full amounts due, $862,701.45,
    including five years interest, and the balances due for all the extra work performed,
     i.e., VAFB Demo Failure to Fairly and Accurately Process Subcontractor Progress
     Payments, for Disconnecting Capping Utilities, Water Dust Abatement, Fire Hydrant
    Extra Work, Verizon Telephone Lines, Army Corps FRP1, Army Corps RFP2, including
     extra damages suffered, for failure to comply with the PROMPT PAYMENT ACT,
     codified as Federal Acquisition Regulation F.A.R. 52-232-27 (April 1989); and, for
    Breach of Contract, Open Book Account/Account Stated.


           In addition to the above, if we have not heard from ALLSTATE ENGINEERING
    and WESTERN SURETY by February 18, 2019, it shall be deemed your (ALLSTATE
    ENGINEERING and WESTERN SURETY'S) agreement to go into binding arbitration
    for the matter, entirely skipping most of the usual court process, except enforcement of
    the arbitration judgments.


           In addition, if either ALLSTATE ENGINEERING and WESTERN SURETY fail
    respond in writing to this amended settlement agreement by February 18, 2019,
    ALLSTATE ENGINEERING and WESTERN SURETY do individually assent, consent


                                                    ~a
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 14 of 21 Page ID #:675


    and agree that Joaquin andres acosta, my heirs, successors, assigns and agents (known
    herein as "general partners") have the right to place ALLSTATE ENGINEERING and
    WESTERN SURETY into a Chapter 7 involuntary bankruptcy.


          In addition, if it arise that ALLSTATE ENGINEERING and WESTERN SURETY
    fail to respond in writing by FEBRUARY 18, 2019, ALLSTATE and WESTERN assents,
    consents and agrees that Joaquin andres acosta, my heirs, successors, assigns and agents
   (collectively "general partners") shall be have the right and be deemed "secured
    creditors", and shall be paid first, before any other creditors.


          In addition, if it arise that ALLSTATE ENGINEERING does respond in writing by
    FEBRUARY 18, 2019, ALLSTATE ENGINEERING and WESTERN SURETY must have
    their respective presidents personal    attendance   present at binding arbitration.   IF

    ALLSTATE ENGINEERING and WESTERN SURETY Presidents does not personally
    attend binding arbitration, then ALLSTATE and WESTERN SURETY both individually
    assent, consent and     agree that   the abitrator must assign default judgments against
    ALLSTATE ENGINEERING and WESTERN SURETY for the amounts specified below.


          In addition, if it arise that the arbitrator assigns ALLSTATE ENGINEERING and
    WESTERN      SURETY default judgments, then ALLSTATE ENGINEERING and
    WESTERN SURETY both individually agree that                Joaquin   andres acosta shall
    immediately liquidate    both companies in an INVOLUNTARY CHAPTER                SEVEN

    BANKRUPTCY PROCEEDINGS,including nonjudicial foreclosure proceedings.


          In addition, if LIQUIDATION PROCEEDINGS are initiated against ALLSTATE
    ENGINEERING assents,consents and agrees that ALLSTATE ENGINEERING owes Joaquin
    andres acosta, my heirs, successors, assigns and agents (collectively "general partners")
    arrears the sum of ONE           MILLION TWO HiINDRED THOUSAND DOLLARS,
    including compound interest at TEN PERCENT for FIVE YEARS, in addition TREBLE

                                                 'cj
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 15 of 21 Page ID #:676


    DAMAGES (of 1.2 including interest), TWO MILLION EXEMPLARY DAMAGES,
    including lost profits.


          In addition, if LIQUIDATION PROCEEDINGS are initiated against WESTERN
    SURETY assents, consents and agrees that assents, consents and agrees that ALLSTATE
    ENGINEERING owes Joaquin andres acosta, my heirs, successors, assigns and agents
   (collectively "general partners") arrears the sum of ONE MILLION TWO HUNDRED
    THOUSAND DOLLARS, including compound interest at TEN PERCENT for FIVE
    YEARS, in addition TREBLE DAMAGES (of 1.2 including interest), TWO MILLION
    EXEMPLARY DAMAGES, including lost profits.


          In addition, if it arise that liquidation proceedings are initiated, ALLSTATE
    ENGINEERING agrees that ALLSTATE ENGINEERING and WESTERN SURETY shall
    not oppose, interfere, and shall not allow any         person   representing ALLSTATE
    ENGINEERING and WESTERN SURETY to: oppose, interfere with collections, shall not
    file any adversary proceeding against Joaquin andres acosta, my heirs, successors, assigns
    and agents (collectively "general partners"), nor shall ALLSTATE et al, delay, any
    collection proceeding, but must assist Joaquin andres acosta in all matters required by me
    for investigation, collection and satisfaction, and ALLSTATE shall pay for all matters
    requiring investigation, inquiry, and sale of assets, whether tangible or intangible.


          In addition, if it arise that ALLSTATE ENGINEERING and WESTERN SURETY
    does not respond in writing by FEBRUARY 18, 2019, ALLSTATE ENGINEERING and
    WESTERN SURETY assents, consents and agrees that ALLSTATE ENGINEERING and
    WESTERN SURETY owes Joaquin andres acosta all the arrearages identified above, and
    ALLSTATE ENGINEERING and WESTERN SURETY agrees that both are delinquents
    and agrees to the Court entering judgments against each for the full amounts identified
    herein.



                                                -1-
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 16 of 21 Page ID #:677



          These agreements that shall take affect, if ALLSTATE ENGINEERING and
    WESTERN SURETY remains silent and does not furnish an answer in writing to
    each of the above proposed actions/agreements, terms, conditions and covenants, this shall
    be deemed to mean that      ALLSTATE ENGINEERING and WESTERN SURETY
    ASSENTS, CONSENTS and AGREES to all of the terms identified                herein, if not
    responded to by FEBRUARY 18, 2019.


          If you fail to respond in writing, on or before February 18, 2019, you ASSENT,
    CONSENT and AGREE to all of the foregoing without exceptions. Any failures to
    respond shall be     deemed    an    admissions   by ALLSTATE ENGINEERING and
    WESTERN SURETY to all of the foregoing, and that a debt is owed, and Joaquin
    andres acosta, my heirs, successors, and assigns (collectively "general partners") may
    commence any ofthe above, without notice to ALLSTATE ENGINEERING and without notice
    to WESTERN SURETY,including commencement of nonjudicial foreclosure proceedings.


                       NOTICE TO AGENT IS NOTICE TO PRINCIPALS
                       NOTICE TO PRINCIPALS IS NOTICE TO AGENT


    This Notice is to agent ALLSTATE ENGINEERING and WESTERN SURETY'S
    agent/representative Jeffrey Horowitz. Any failure by agent Jeffrey Horowitz to respond
    in writing by FEBRUARY 18, 2019 shall be deemed assent, consent and agreement by
    ALLSTATE ENGINEERING and WESTERN SURETY, and is binding upon ALLSTATE
    ENGINEERING and WESTERN SURETY,including.


                                                         Best,
                                                                              I~..y•~""
                                                                •~        ~~~~' /
                                                         J quin ndres Acosta.




                                               -2-
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 17 of 21 Page ID #:678


                                Amended Certificate of Service

    I, me, Joaquin andres acosta hereby certify that my letter dated February 14, 2019, has been
    electronically sent to:


    Jeffrey D. Horowitz
    The Horowitz Law Firm
    14156 Magnolia Boulevard, Suite 200
    Sherman Oaks, California 91423
   (818)907-8000
    jeff(a~jdhorowitzlaw.com

           representing
                  Josh Choi, Allstate Engineering; and,
                  Western Surety Company
                  Edward N. Hackett
                  WESTERN SURETY COMPANY

    This       day of February, in the Year of Our Lord, A.D., two thousand nineteen.

                                                                              ~          ~~~
                                                          'o uin a dres acosta.
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 18 of 21 Page ID #:679


                 CERTIFICATE AND NOTICE OF NON-RESPONSE
             Administrative Remedy,Incorporating Private Arbitration by Contract
    for All Previous Dishonors, i.e., for non-responses and acceptance of my proposals

    To:   JEFFREY D. HOROWITZ
          The Horowitz Law Firm
          14156 Magnolia Boulevard, Suite 200
          Sherman Oaks, California 91423
          jeff~idhorowitzlaw.com                                     SEtirT SY EMAIL

    as exclusive agent/representative and designated respondent to serve all parties:

          JOSHUA B. CHOI
          ALLSTATE ENGINEERING CORPORATION (libelee)
          1206 South Alvarado Street, Unit A
          Los Angeles, California, 90006

          WESTERN SURETY COMPANY (libelee)
          101 S. REID STREET, SUITE 300
          Sioux Falls, South Dakota, 57103

          EDWARD N. HACKETT (libelee)
          WESTERN SURETY COMPANY
          1445 Frazee Road, Suite 801
          San Diego, California, 92108
                                                                      February 25, 2019

    Re:   A.J. Acosta Company v. Allstate Engineering and Western Surety Co.
          U.S.D.C. CDC, Case No. 2:13-cv-01438(DDP)(JC)
          Western Surety Company
          Principal:  Allstate Engineering
          Project:    Vandenburg Air Force Base Demolish East Housing Infrastructure
          Contract:   WP12PL-11-C-0012

    To the parties identified above:

    1. The evidence shows that the Libelees named in this administrative remedy,
    ALLSTATE ENGINEERING and WESTERN SURETY were duly served by mail
    and email on February 7, 2019, and an amended proposal served by email to Jeffrey
    Horowitz on February 13, 2019.

    2. The evidence shows that the Libelees named in this administrative remedy were
    duly served by email, and received by Jeffrey Horowitz on February 19, 2019, the
    Notice and Opportunity to Cure Defaults which required response and/or rebuttal by


                                        Page 1 of 4
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 19 of 21 Page ID #:680


                 CERTIFICATE AND NOTICE OF NON-RESPONSE
             Administrative Remedy,Incorporating Private Arbitration by Contract
    for All Previous Dishonors, i.e., for non-responses and acceptance of my proposals

    February 21, 2019.

    3. The evidence shows that on February 21, 2019, you, Jeffrey Horowitz, Joshua
    Choi, Allstate Engineering and Western Surety Company, and Edward N. Hackett
    failed to cure the defaults, after you had Notice and Opportunity to Cure Defaults.

    4. The evidence shows that Jeffrey Horowitz, Joshua Choi, Allstate Engineering,
    Western Surety Company and Edward N. Hackett agreed to all of the following:

         (a) Binding Arbitration, by an Arbitrator of my Choice;

         (b) Allstate Engineering and Western Surety Company agreed to pay:

                (i) principal amount of unpaid balance $862,701.45;

                (ii) interest @10% over five years:   $431,350.72;
                                         (Sub-Total:$1,294,052.17);

               (iii) treble damages                 x4: $5,176,208.68;

               (iv) exemplary damages:                  $2,000,000.00
                                           Total due    $7,176,208.68;

               (v) involuntary Chapter 7 bankruptcy of Allstate Engineering and
                Western Surety;

               (vi) nonjudicial foreclosure of all of Allstate Engineering's property;

               (vii)nonjudicial foreclosure of all of Western Surety Company's property;

                (viii) Allstate Engineering and Joshua Choi, including its employees and
                representatives must prohibit interference and obstruction with collection
                 proceedings, and must not obstruct, challenge, delay any Involuntary
                 Chapter 7 bankruptcy;

               (ix) Allstate Engineering and Joshua Choi must not, including its
                employees and representative prohibit interference with any nonjudicial
               foreclosure proceedings, and must not obstruct, challenge, delay any non-
               judicial foreclosure proceedings;

               (x) Allstate Engineering and Joshua Choi must fully cooperate with

                                        Page 2 of 4
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 20 of 21 Page ID #:681



                 CERTIFICATE AND NOTICE OF NON-RESPONSE
             Administrative Remedy,Incorporating Private Arbitration by Contract
    for All Previous Dishonors, i.e., for non-responses and acceptance of my proposals

                any/all investigation, inquiry, and sale of assets whether tangible and
                intangible;

               (xi) nonjudicial foreclosure of all of Western Surety Company's
                property;

               (xii) Western Surety Company and Edward N. Hackett, including its
                employees and representatives must prohibit interference and obstruction
                with collection proceedings, and must not obstruct, challenge, delay any
                Involuntary Chapter 7 bankruptcy;

               (xiii) Western Surety Company and Edward N. Hacket and Joshua Choi
                must not, including its employees and representative prohibit interference
                with any nonjudicial foreclosure proceedings, and must not obstruct,
                challenge, delay any nonjudicial foreclosure proceedings;

               (xiv) `Vestern Surety Company and Edward N. Hackett including all
                employees and representatives must fully cooperate with any/all
                investigation, inquiry, and sale of assets whether tangible and intangible;

               (xv) Allstate Engineering and Western Surety Company admits each are
                delinquent in payments and owe all the amounts set forth and identified
                in the original claim, and proposals modifying said original claim
               (complaint filed in court) of February 7,13, 2019, and in the Notice and
                Opportunity to Cure dated February 19, 2019.

               (xvi) Allstate Engineering and Western Surety's presidents, or in lieu of
                the presidents appearing at binding arbitration, Allstate and Western must
                make a corporate resolution appointing a person by resolution that said
                person shall bind the companies in this legal matters.

               (xvii) Allstate Engineering and Western Surety agreed that they waive a
                bench trial and jury trial and all court procedures, except rendering
               judgment based on arbitrator's judgment and enforcement of said
               judgment, and post judgment procedures designed for collection;

               (xviii) Allstate Engineering and Western Surety Company waives all
                appeals;

               (xviv) No proofs of claim have been filed by Allstate Engineering and
                Western Surety Company;

                                        Page 3 of 4
Case 2:13-cv-01438-DDP-JC Document 89-1 Filed 06/18/19 Page 21 of 21 Page ID #:682


                 CERTIFICATE AND NOTICE OF NON-RESPONSE
             Administrative Remedy,Incorporating Private Arbitration by Contract
    for All Previous Dishonors, i.e., for non-responses and acceptance of my proposals

               (xv) Costs;

               (xvi) Allstate and Western by not taking the first offer February 7,
                2019, which if accepted, Allstate and Western would have paid
               450,000.00, and interest for five years would have been waived out of
                862,701.45 due, and accrued attorneys fees and costs. Instead, Allstate,
                Western and their representatives agreed to all of the remedies cited
                herein. Therefore,

               (xvii) Joaquin Andres Acosta, my heirs, successors, assigns and agents
                are "general partners."

               (xviii) This contract is perfected, pursuant to failure by Jeffrey
                Horowitz, Allstate Engineering and Western Surety's to respond
                pursuant Federal Rule 8(b)(6), and Tweel Doctrine (U.S. v. Tweel, 550
                F.2d 297, 299), my proposals of February 7, 13, 2019, and the Notice
                and Opportunity to Cure Defaults dated February 19, 2019.

    Sent to Jeffrey Horowitz by Email this same day.

    This      day of February, in the Year of Our Lord, Two thousand nineteen.


                                                                         '
                                                                         ~ i~~r~~
                                                joa ~ in and s acosta.




                                       Page 4 of 4
